Citation Nr: 9931166	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	to be Determined. 


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to June 
1943.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1996 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for the cause of the veteran's death was denied.  
The appellant appealed this decision.


REMAND

Review of the claims file reveals ambiguity as to whom the 
appellant desires to represent her.  The claims folder 
contains an Appointment of Service Organization as Claimant's 
Representative, VA Form 2-22, dated in October 1954 
appointing the American Legion as the representative for the 
veteran.  It appears as thought the American Legion 
represented the decedent veteran in various claims for 
compensation.  However, there is no power of attorney in the 
claims folder appointing a representative for the appellant 
in the claim presently on appeal.  Additionally, the Board 
notes that the Statement of the Case furnished to the 
appellant in September 1998 indicates that she is represented 
by Paralyzed Veterans of America (PVA); however, there is no 
power of attorney appointing PVA as the appellant's 
representative.  

It is unclear as to whether the appellant has now elected to 
be represented by PVA, whether she elects to be represented 
by the American Legion, or whether she does not desire 
representation on her current appeal.  

Therefore, in order to clarify whom the appellant desires to 
represent her, the Board finds that case must be REMANDED for 
the following action:

The RO should contact the appellant to 
clarify whom (if anyone) she wants to 
represent her in her claim for service 
connection for cause of the veteran's 
death.  If she desires representation, 
she should be requested to submit 
authorization of such representation.  
Thereafter, the chosen representative 
should be permitted to submit argument in 
support of the appellant's claim.

The Board expresses its appreciation in advance to the RO for 
its assistance in resolving the question of representation in 
this case.

After the above requested action has been completed, the RO 
should again consider the appellant's claim.  If the benefits 
sought on appeal remain denied, a supplemental statement of 
the case should be furnished to the appellant and her 
representative, if any, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights. No opinion, 
either legal or factual, is intimated by this REMAND as to 
the merits of the appellant's claims. No additional action is 
required by the appellant until he receives further 
notification from VA.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









 

